DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant is required to insert Patent Number 10,918,091 into the specification.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,918,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention and patent having similar languages and functioning of 
receiving mount indicator signal from a mount detector, determining mounting activity based on the mount indicator signal, and communicating the mounting signal indicating mounting responsive to determination of mounting activity.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe et al. (US 10,080,348).
As per claim 1, Sharpe et al. disclose a tong range livestock monitor in a form of a sensor apparatus/assembly (100, 300, figures 1-13) for communicating breeding periods of an animal asset (116), the monitor comprising:
a flexible tail mount housing (102) for securing about the animal asset's tail head near the asset's hindquarters (col. 24, lines 12-35);
a mount detector (112) arranged within the tail mount housing, the mount detector configured to sense physical effect of asset mounting and to responsively generate a mount indicator signal (col. 24, lines 38-57); and

As per claim 2, Sharpe et al. disclose the tail mounting housing (102) being coupled to the asset (116) by conforming engagement with a tail head of the asset (figures 1-2, col. 24, lines 12-16).
As per claim 3, Sharpe et al. further disclose flexible control board in a form of an imprint structure (126) within the flexible tail mount housing (figure 3, col. 25, lines 3-11).
As per claim 4, Sharpe et al. disclose the flexible control board extends across a tail head of the asset with conforming curvature (figure 3).
As per claims 5-6, As shown in figures 1-3, Sharpe et al. disclose the flexible housing (102) having cavities (104, 108, 108) formed therein, wherein the mount detector (112) being coupled or at least partly integral with the flexible control board (figure 3, col. 23, line 62 through col. 24, line 10).
As per claim 7, Sharpe et al. disclose the transmitter is coupled with the flexible control board (figure 3).
As per claim 8, Sharpe et al. disclose the processor (110) being coupled with the flexible control board (col. 23 line 62 through col. 24, line 10 and col. 4, lines 36-46).

As per claim 11, Sharpe et al. disclose the mount detector being arranged on top of the tail head of the asset (figure 2).
As per claims 15, refer to claim 1 above.
As per claim 19, Sharpe et al. disclose the tail mount housing being mounted to the asset (116) by conforming engagement with the tail head of the asset (col. 8, lines 15-28 and figures 2-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (US 10,080,348).
As per claim 12, Since Sharpe et al. disclose the flexible housing being fabricated/made from suitable materials to result in flexibility to conform to a particularprofile, e.g. the shape of a mounting portion of an animal (col. 8, lines 15-28), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a flexible control board having thickness less than 0.02 
As per claim 13, rejected the same as of claim 12 above.
As per claim 14, Since Sharpe et al. disclose the transmitter (388) for communicating the mounting signal indicating mounting responsive to determination of mounting activity (col. 3, line 61 through col. 4, line 16, col. 27, line 59 through col. 28, line 6), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use a LoRa transmitter for the same purpose of transmitting a wireless signal to a remote location indicating mounting activity.
As per claim 16, Sharpe et al. disclose the instant claimed invention except for further comprising a LoRa gateway configured to receive the breeding signal from the communications control system, wherein the LoRa gateway is arranged more than 1 mile from the asset having no intermediary communication device between the flexible tail mount housing and the LoRa gateway. Since Sharpe et al. disclose a central processor (364, figure 10) configured to receive the breeding signal from the communications control system through direct communication path (366, having no intermediary communication device between the flexible tail mount housing and the central processor), wherein the central processor located at a remote location away from the sensor (col. 27, lines 24-47), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to the central processor as a LoRa gateway and being arranged more than 1 mite away for the purpose of receiving the breeding signal from the monitor in order to keep record of which animal have been mounted.

As per claim 18, Since Sharpe et al. disclose information, data, calculated values and other useful information can be transmitted using a long range radio frequency (col. 16, line 55-65), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to the frequency within the range of 902.3 to 914.9 MHz for the purpose of enabling the long range communication.
As per claim 20, refer to claim 1 above. Sharpe et al. fail to disclose an ear tag for securing to the animal asset near the asset’s head, the ear tag including communication circuitry for receiving the mount indication signal from the tail patch and a transmitter for communicating a mounting signal indicating mounting activity. As show' in figures 9-10, Sharpe et al. further disclose a transmitter unit (306) being configured to place on the animal (116) to garner information related to the physiological state of the animal (col. 27, lines 14-23) and Sharpe et al. also disclose another transmitter unit (370) can be positioned on the animals (352, 354) to transmit data from the sensor apparatus (300) to the central processor (364, col. 27, lines 24-47. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use an ear tag instead of the transmitter unit the for the purpose of relaying sensor data from the sensor unit to the central processor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saint-Ramon et al. (US 6,342,041) disclose an estrus detecting device for detecting estrus in cows, wherein the device being housed in a casing supported by the support with a baseplate capped by a cover.
Beach et al. (US 5,881,673) disclose a system for monitoring a time and number of times each cow in a herd being mounted comprises a single hand held receiving unit for remotely communicating with multiple individual recording units secured to the backs of the cattle. 
Meads (US 5,839,390) discloses an apparatus for indicating when a female stock animal has been ridden/mounted by another stock animal comprises indicator means mounted on a female animal to be monitored, wherein the apparatus being directly engaged by the other stock animal during riding/mounting and pressure applied to a smoothly curved actuator causes release of a signaling element to provide a visually observable signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
December 2, 2021